Works, J.
This is an appeal from an order denying an injunction. Neither of the parties has taken sufficient interest in the case to file a brief. It is apparent that the motion for the injunction was supported by the plaintiff and resisted by the defendant on affidavits. A bill of exceptions was filed, which simply recites that certain affidavits, naming them, were read, but the affidavits are not set out. This, of course, furnishes nothing for this court to act upon. Certain affidavits appear in the transcript, and a certificate of the judge that the affidavits of certain persons and other documents were used at the hearing has been filed, but the affidavits are only identified by the names of the parties who made them, and certain indorsements. It has been held that such an authentication of papers is insufficient. (Herrlich *610v. McDonald, 80 Cal. 472; Somers v. Somers, 81 Cal. 608.)
Order affirmed.
Fox, J., concurred.
Paterson, J.
I have considered the affidavits, and think the order of the court is correct.